Citation Nr: 1121321	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD and a heart disorder as directly related to his active service.  For the reasons discussed below, the Board finds that additional development is necessary prior to a determination in the instant case.

PTSD

The Veteran claims service connection for PTSD is warranted due to a number of in-service stressors.  First, the Veteran asserts he witnessed a fellow sailor get shot in the arm approximately 20 feet from where he was standing.  While the Veteran was unable to provide the sailor's name, he indicated this incident occurred in approximately August 1970.  See July 2005, December 2007 stressor statements.  In addition, the Veteran indicated he feared for his life when instructed to hang over the water to paint his ship, as he was unable to swim and was afraid he would fall into the water and drown.  See id.  Finally, the Veteran stated that he feared for his life when he believed he saw his ship pass by floating mines.  See May 2006 notice of disagreement.

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Record indicates the Veteran served aboard the USS JOUETT off the coast of Vietnam.  It would appear consistent with the circumstances of the Veteran's service that he likely experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone is therefore sufficient to establish a stressor of threat due to fear of hostile military activity while serving off the coast of Vietnam.  See id.

Furthermore, the record indicates the Veteran has been diagnosed with PTSD.  However, since there is no diagnosis of record of PTSD by a VA or VA-contracted psychiatrist or psychologist based on fear of hostile military activity, a remand is required to obtain an opinion as to whether this stressor is sufficient to support a diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002).  In addition, the examining psychiatrist or psychologist should also consider a diagnosis based on the claimed stressor of fearing for his life while hanging over the water painting his ship.

Heart Disorder

With respect to a heart disorder, the Board observes the Veteran initially filed a claim for "heart disabilities" in May 2005, and has been diagnosed with coronary artery disease.  See, e.g., May 2004 VA treatment record.  Furthermore, the Board observes the Veteran has asserted exposure to an herbicide agent during active service.  In this regard, he asserts that his ship, the USS JOUETT, docked at Da Nang to resupply, and he stepped foot onto the landmass of the Republic of Vietnam.  See April 2006 statement.  

Certain diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including coronary artery disease).  See Diseases Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).

As noted above, the Veteran asserts exposure to Agent Orange by going ashore in Da Nang while his ship was docked.  However, the evidence currently of record is insufficient to establish that his ship docked in Da Nang to resupply.  As such, a remand is required to attempt to obtain deck logs of the USS JOUETT for the period during which the Veteran served to determine whether the ship docked for supplies to allow the Veteran an opportunity to visit the landmass of Vietnam.

Additional Development

As a final note, the Veteran should be provided with a copy of the latest version of 38 C.F.R. §§ 3.304(f) and 3.309(e) to comply with all due process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 (2010).

The Board observes the record indicates there may be outstanding VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010),  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010) and 38 C.F.R. § 3.309(e) (amended effective August 31, 2010), Diseases Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).

2. Obtain all outstanding VA treatment records and reports from the Lexington VAMC generated since October 2009.  A response, negative or positive, should be associated with the claims file. 

3. Request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, the appellant's Official Military Personnel File (OMPF), including basic and extended service personnel records, to determine the period during which the Veteran served aboard the USS JOUETT.

4. Following the above, request from the National Archives and Records Administration (NARA), or other appropriate source, copies of the deck logs of the USS JOUETT for the period during which the Veteran served aboard the ship in the waters off the Republic of Vietnam.  Efforts should be made to determine whether service on the USS JOUETT during the above time period included service on inland waterways of the Republic of Vietnam or if the ship docked at any time within this period.  

5. Regarding instructions (2) through (4) above, efforts to obtained these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).
6. Following completion of the above, schedule the Veteran for an examination with a VA or VA-contracted psychiatrist or psychologist.  The purpose of this examination is to determine the existence and etiology of PTSD.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should respond to the questions below.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  A complete rationale must be given for any opinions expressed and the foundation for all conclusions should be clearly set forth.

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD based on fearing for his life while hanging above the water painting his ship?  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in the waters off the coast of Vietnam?  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.

7. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
      
_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

